DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Zachary S. Stern on June 1st, 2021.
The application has been amended as follows:


	AMENDED CLAIMS FOR EXAMINER’S AMENDMENT

Claim 1 (Currently amended): An information processing apparatus comprising: processing circuitry configured to perform as a prediction section configured to predict accident probability of a vehicle driven by a user, and an output control section configured to cause information to be output to the user, the information corresponding to a factor that increases the accident probability predicted by the prediction section, and the information output to the user indicates a value of the accident probability displayed on a scale showing a plurality of possible accident probability values, wherein the displayed scale show's the plurality of possible accident probability values ranging from 0% possible accident probability' to 100% possible accident probability.

Claim 16 (Currently Amended): An information processing method comprising: predicting accident probability of a vehicle driven by a user; and causing an output apparatus to output information to the user, the information corresponding to a factor that increases the predicted accident probability, and the information output to the user further indicating a value of the accident probability displayed on a scale showing a plurality of possible accident probability values, wherein the displayed scale show's the plurality of possible accident probability values ranging from 0% possible accident probability to 100% possible accident probability.

wherein the displayed scale show's the plurality of possible accident probability values ranging from 0% possible accident probability to 100% possible accident probability.

Claim 21 (Cancelled)

	Allowable Subject Matter
Claims 1 – 4, 7 - 17, 19 and 20 are allowed.
Claim 21 has been cancelled.
The following is an examiner’s of reason for allowance:  Upon further consideration and research, the prior art does not disclose the claimed invention set forth in claim limitation regarding, “An information processing apparatus comprising: processing circuitry configured to perform as a prediction section configured to predict accident probability of a vehicle driven by a user, and an output control section configured to cause information to be output to the user, the information corresponding to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ian Jen/
Primary Examiner, Art Unit 3666a